The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 VIA EDGAR April 21, 2011 Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet, N.E. Washington, D.C.20549-8629 RE: Tandy Representations – Lincoln Life & Annuity Company of New York and Lincoln New York Account N for Variable Annuities (File Nos. 333-171096; 811-09763) Pre-Effective Amendment No. 1 Dear Ms. Sazzman: In regards to the referenced filing, Lincoln Life & Annuity Company of New York and Lincoln New York Account N for Variable Annuities (together “Lincoln”) represent the following: · Lincoln is responsible for the adequacy and accuracy of the disclosure in the filing; · The action of the Commission or the Staff in declaring this filing effective does not foreclose the Commission from taking any action with respect to the filing; and · Lincoln may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Mary Jo Ardington Associate General Counsel
